                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                       FORT MYERS DIVISION

MAMBERTO REAL,

          Plaintiff,

v.                               Case No:   2:19-cv-35-FtM-29UAM

ANDREA GOODELL, individual
capacity   and    WOODSPRING
SUITES FORT MYERS SOUTHEAST
HOTEL, official capacity,

          Defendants.


                         OPINION AND ORDER

     This matter comes before the Court on defendants' Motion to

Dismiss (Doc. #16) filed on March 7, 2019.         Plaintiff filed a

Response (Doc. #18) on March 11, 2019, and defendants filed a Reply

(Doc. #24) on March 15, 2019.      For the reasons set forth below,

defendants’ motion is granted.

                                    I.

     According to the Complaint (Doc. #1): From July 1, 2018

through July 29, 2018, plaintiff Mamberto Real (Plaintiff) rented

a hotel room at Woodspring Suites Fort Myers Southeast, LLC

(Woodspring).    (Id. ¶¶ 8-9.)     During his stay at Woodspring,

Plaintiff parked his vehicle in the Woodspring parking lot.        (Id.

¶ 16.)   On July 26, 2018, Plaintiff realized that his vehicle was

not in the parking spot where he had previously parked it, so

Plaintiff reported his vehicle as stolen to the police.      (Id. ¶¶
16-17.)    After police responded to the scene, their investigation

revealed that Plaintiff’s vehicle was not stolen, but was instead

towed   “by   the    order   of”   defendant   Andrea   Goodell   (Defendant

Goodell), the Woodspring manager.         (Id. ¶ 18.)       Defendant Goodell

then informed Plaintiff that, because Plaintiff was no longer a

hotel guest on July 25, 2018, she placed a warning on Plaintiff’s

vehicle.      (Id. ¶ 19.)      The warning indicated that Plaintiff’s

vehicle would be towed if he failed to move it from the Woodspring

parking lot.        (Id.; Doc. #1-2.)    Because Plaintiff did not move

his vehicle, Defendant Goodell eventually had Plaintiff’s vehicle

towed from the parking lot.         (Doc. #1, ¶¶ 18-19.)

     Plaintiff informed Defendant Goodell that                she improperly

towed his vehicle because he was, in fact, a Woodspring hotel guest

on July 25, 2018, and he asked Defendant Goodell to pay his towing

fees so that he could retrieve his vehicle at no cost.                (Id. ¶¶

19-20.)    Defendant Goodell refused to pay Plaintiff’s fees, called

Plaintiff a racial epithet, and threatened to issue Plaintiff a

trespass warning.          (Id.)    Plaintiff ultimately paid the fees

required to retrieve his towed vehicle.          (Id. ¶ 22.)

     On    August     1,   2018,   Plaintiff   filed    a   lawsuit   against

Woodspring and Defendant Goodell (collectively, Defendants) in the

County Court of the Twentieth Judicial Circuit in and for Lee

County, Florida.       (Id. ¶ 24.)    In that case, Plaintiff asserted a

claim against each defendant for “Violation of Hotel Guest Equal



                                     - 2 -
Protection Policies (Discrimination).”1         Specifically, Plaintiff’s

state court claims alleged that Defendants discriminated against

him when Defendant Goodell towed Plaintiff’s vehicle, called him

a racial epithet, and threated to issue him a trespass warning.

(Id. pp. 3-6.)

     The    case    in   state   court    proceeded    to   mediation,     where

Plaintiff and Defendants agreed to settle the lawsuit.                  (Doc. #1

¶ 25.)     Plaintiff and Defendants subsequently executed a Small

Claims    Court    Record   of   Agreement   (the   Settlement     Agreement),

approved    by     the   state    court    judge,     which   provided      that

“Defendant[s] agree[] to pay Plaintiff $1000” and that “Plaintiff

agrees this monetary payment settles in full any future claims

regarding this issue.” 2          (Doc. #16-1.)        On January 2, 2019,

Plaintiff voluntarily dismissed his claims against Defendants

because    Defendants       “fulfilled    the[ir]     agreement”   by     paying




     1 The Court takes this fact from the attachment to Defendants’
Motion to Dismiss (Doc. #16-2). While a court may not ordinarily
consider documents outside the four corners of a plaintiff’s
complaint when reviewing a motion to dismiss, the Court may
consider this document because (1) Plaintiff “incorporated [this
document] by reference into” his Complaint (Doc. #1 ¶ 24); (2) “it
is central to [] [P]laintiff's claim”; and (3) its authenticity is
undisputed. Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005).
     2 The Court also takes this fact from the attachment to
Defendants’ Motion to Dismiss (Doc. #16-2) because (1) Plaintiff
“incorporated [this document] by reference into” his Complaint
(Doc. #1 ¶ 25); (2) “it is central to [] [P]laintiff's claim”; and
(3) its authenticity is undisputed. Day, 400 F.3d at 1276.



                                     - 3 -
Plaintiff $1,000 pursuant to the Settlement Agreement.        (Doc. #1

¶ 26; Doc. #1-6.)

       Proceeding in forma pauperis, Plaintiff filed the instant

Complaint on January 22, 2019.        Plaintiff asserts claims against

Defendants for discrimination in a place of public accommodation

in violation of Title II of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000(a)(1).        Specifically, Plaintiff alleges that Defendants

discriminated against him when Defendant Goodell towed Plaintiff’s

vehicle, called him a racial epithet, and threatened to issue

Plaintiff a trespass warning.

                                    II.

A.     Standard of Review under Rule 12(b)(6)

       Under Federal Rule of Civil Procedure 8(a)(2), a Complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”      Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).      To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”        Id. at 555.   See also Edwards v.

Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).        This requires

“more    than   an     unadorned,   the-defendant-unlawfully-harmed-me




                                    - 4 -
accusation.”      Ashcroft     v.    Iqbal,    556    U.S.         662,   678    (2009)

(citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth,” Mamani v.

Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).

“Threadbare    recitals   of   the    elements       of   a    cause      of    action,

supported by mere conclusory statements, do not suffice.” Iqbal,

556 U.S. at 678.     “Factual allegations that are merely consistent

with    a   defendant’s   liability     fall    short         of    being      facially

plausible.”     Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th

Cir. 2012) (citations omitted).         Thus, the Court engages in a two-

step approach: “When there are well-pleaded factual allegations,

a court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief.”                      Iqbal, 556

U.S. at 679.

       A pleading drafted by a party proceeding pro se, like the

Complaint at issue here, is held to a less stringent standard than

one drafted by an attorney, and the Court will construe the

allegations contained therein liberally.                  Jones v. Fla. Parole

Comm’n, 787 F.3d 1105, 1107 (11th Cir. 2015).                      Nevertheless, “a

pro se pleading must suggest (even if inartfully) that there is at



                                     - 5 -
least some factual support for a claim; it is not enough just to

invoke a legal theory devoid of any factual basis.”           Id.   Put

simply, even a pro se complaint must set forth claims the Court

has the power to resolve and allege facts showing that each cause

of action is facially plausible.

B.   Standard of Review under 28 U.S.C. § 1915(e)

     Pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), the Court must

dismiss a case in which a plaintiff is proceeding in forma pauperis

where the plaintiff asserts a complaint that is frivolous or

malicious.   A complaint is frivolous under § 1915(e)(2)(B)(i) when

it lacks an arguable basis in law or fact. Neitzke v. Williams,

490 U.S. 319, 325 (1989).         In addition, where an affirmative

defense would defeat a claim, it may be dismissed as frivolous

under § 1915(e)(2)(B)(i).   Clark v. Ga. Pardons & Paroles Bd., 915

F.2d 636, 640, n. 2 (11th Cir. 1990).

     Under § 1915(e)(2)(B)(ii), the Court must dismiss a case in

which a plaintiff is proceeding           in forma pauperis   where the

plaintiff asserts a complaint that fails to state a claim upon

which relief may be granted.       The Court applies “Rule 12(b)(6)

standards     in      reviewing      dismissals       under     section

1915(e)(2)(B)(ii).”    Mitchell v. Farcass, 112 F.3d 1483, 1490

(11th Cir. 1997).     Thus, although a complaint need not provide

detailed factual allegations, there “must be enough to raise a

right to relief above the speculative level,” and the complaint



                                  - 6 -
must contain enough facts to state a claim that is “plausible on

its face.”   Twombly, 550 U.S. at 555–56.

                                          III.

      Defendants now move to dismiss Plaintiff’s Complaint with

prejudice.      Defendants argue that Plaintiff’s claims are (1)

barred by the doctrine of res judicata; and (2) frivolous because

they are precluded by the Settlement Agreement.               The Court will

address each argument in turn below.

A.    Whether Plaintiff’s Claims are Barred by Res Judicata

      Under Florida law, the doctrine of res judicata “preclude[s]

the   relitigation        of     previously      determined   matters   under

circumstances     where        such   relitigation    would   be   unjust   or

inappropriate.”    Klak v. Eagles' Reserve Homeowners' Ass'n, Inc.,

862 So. 2d 947, 951 (Fla. 2d DCA 2004).3                 It is premised on

“considerations of judicial economy and [is] aimed at preventing

undue expense and vexation to litigants as well as avoiding

inconsistent results.”          Id.   Res judicata applies where there is:

“(1) identity of the thing sued for; (2) identity of the cause of


      3Whether res judicata applies in this case is governed by
Florida law. Amey, Inc. v. Gulf Abstract & Title, Inc., 758 F.2d
1486, 1509 (11th Cir. 1985)(“[W]hen a federal court exercises
federal question jurisdiction and is asked to give res judicata
effect to a state court judgment, it must apply the res judicata
principles of the law of the state whose decision is set up as a
bar to further litigation.” (citations and quotations omitted)).




                                       - 7 -
action; (3) identity of persons and parties to the action; [] (4)

identity of quality in persons for or against whom [the] claim is

made”; and (5) the prior action was adjudicated on the merits.

The Fla. Bar v. St. Louis, 967 So. 2d 108, 119 (Fla. 2007)

(citations and quotation omitted); Topps v. State, 865 So. 2d 1253,

1255 (Fla. 2004).

       Here, the Court finds Plaintiff’s Complaint is not barred by

res judicata because the state action was not “adjudicated on the

merits.”       St. Louis, 967 So. 2d at 119.             In the state court

lawsuit,      Plaintiff   voluntarily      dismissed    his    claims    against

Defendants, but he did not specify whether such dismissal was with

or without prejudice.         As a result, Florida law presumes that

Plaintiff’s voluntary dismissal was without prejudice.                  See Fla.

Sm. Cl. R. 7.110(a)(1) (“Unless otherwise stated [in the notice of

voluntary     dismissal],   the     dismissal   is   without    prejudice.”). 4

This       presumption    remains     in   effect      under    Florida     law,

notwithstanding the fact that Plaintiff voluntarily dismissed his

case pursuant to the parties’ settlement agreement.                      Chassan

Prof'l Wallcovering, Inc. v. Victor Frankel, Inc., 608 So. 2d 91,


       Because Plaintiff’s case was a small claims action in
       4

Florida county court, the Florida Small Claims Court Rules create
this presumption.    See LaSalla v. Pools by George of Pinellas
Cty., Inc., 125 So. 3d 1016, 1017 (Fla. 2d DCA 2013). However,
even if the Florida Rules of Civil Procedure applied to Plaintiff’s
state action, that presumption would still remain in effect. See
Fla. R. Civ. P. 1.420(a)(1) (“Unless otherwise stated in the notice
[of voluntary dismissal], the dismissal is without prejudice.”).



                                     - 8 -
92 (Fla. 4th DCA 1992)(holding that where a “settlement resulted

in the entry of an order of [voluntary] dismissal,” the dismissal

was   “without   prejudice”     because   the    dismissal    did    not   state

otherwise).

      Florida law further provides that “a voluntary dismissal

without prejudice is not an adjudication on the merits” and does

not support a claim of res judicata.           Chassan Prof'l Wallcovering,

Inc. v. Victor Frankel, Inc., 608 So. 2d 91, 93 (Fla. 4th DCA

1992)(emphasis in original)(citations omitted); W. Grp. Nurseries,

Inc. v. Ergas, 167 F.3d 1354, 1358-59 (11th Cir. 1999)(noting that

res judicata does not apply under Florida law “[w]hen a plaintiff

takes a voluntary dismissal” without prejudice (quotations and

citations omitted)).        Because Plaintiff voluntarily dismissed his

case against Defendants in state court without prejudice, that

dismissal does not constitute an adjudication on the merits for

res   judicata   purposes.       Frankel,      Inc.,   608   So.    2d   at   93.

Accordingly, Plaintiff’s claims are not barred by the doctrine of

res judicata.      Id.

      Defendants argue that Plaintiff’s voluntary dismissal should

be given res judicata effect because “[r]esolving an action by

settlement is considered a final judgment on the merits for res

judicata purposes.”      (Doc. #16, p. 8.)       The cases Defendants rely

upon for this contention, however, are inapposite because those

cases   involved    final    judgments    or    voluntary    dismissals       with



                                   - 9 -
prejudice pursuant to settlement agreements.                    See Livingston v.

Frank, 150 So. 3d 239, 245 (Fla. 2d DCA 2014)(Res judicata barred

claims “that were fully and finally resolved pursuant to stipulated

final judgments.”); Ardis v. Anderson, 662 F. App'x 729, 730 (11th

Cir. 2016)(Res Judicata barred the plaintiff’s claims where “the

parties   filed   a   stipulation      of     dismissal        with    prejudice.”);

Norfolk S. Corp. v. Chevron, U.S.A., Inc., 371 F.3d 1285, 1288

(11th Cir. 2004)(“[T]he principles of res judicata apply . . . to

the matters specified in [a] settlement agreement” when there is

a “judgment dismissing an action with prejudice based upon the

parties' stipulation.”).        Thus, for the reasons discussed supra,

the Court finds that Plaintiff’s claims are not barred by the

doctrine of res judicata.

B.   Whether     Plaintiff’s    Claims      are   Barred       by     the   Settlement

     Agreement

     Defendants also argue the Court should dismiss Plaintiff’s

Complaint   as    frivolous    under     28    U.S.C.      §    1915(e)(2)(B)(i).

Defendants contend that Plaintiff’s claims are frivolous because

Plaintiff “knowingly waived his right to assert” the instant claims

pursuant to the Settlement Agreement and his claims therefore “fail

from their inception.”        (Doc. #16, p. 4.)

     A plaintiff’s complaint is subject to dismissal where it

asserts claims precluded by a settlement agreement.                         Sherrod v.

Sch. Bd. of Palm Beach Cty., 550 F. App'x 809, 813 (11th Cir.



                                   - 10 -
2013)(affirming dismissal of plaintiff’s complaint because it “was

barred by the settlement agreement he signed”).            In determining

whether a claim is barred by the terms of a settlement agreement,

a court must “construe [the] settlement agreement [by] applying

Florida contract law.”         Id. at 811–12; Schwartz v. Fla. Bd. of

Regents, 807 F.2d 901, 905 (11th Cir. 1987)(Because “[a] settlement

agreement is a contract . . . its construction and enforcement are

governed    by    principles   of   Florida's    general   contract   law.”

(citation omitted)).

     Under Florida law, where a contract’s terms are clear and

unambiguous, a “court is bound by the plain meaning of those

terms,” and the parties’ intent “must be discerned from within the

‘four corners of the document.’”             Emerald Pointe Prop. Owners'

Ass'n, Inc. v. Commercial Const. Indus., Inc., 978 So. 2d 873, 877

(Fla. 4th DCA 2008)(citation omitted).            However, if contractual

terms are ambiguous or unclear, interpreting such an ambiguity is

inappropriate on a motion to dismiss, because a court may be

required to consider “extrinsic evidence to discern the parties'

intent.”    Okeechobee Landfill, Inc. v. Republic Servs. of Fla.,

Ltd. P'ship, 931 So. 2d 942, 945 (Fla. 4th DCA 2006)(citations

omitted).        Thus, to determine whether Plaintiff’s claims are

barred by the Settlement Agreement, the Court must first analyze

whether the Settlement Agreement is clear and unambiguous.




                                    - 11 -
      A contract is ambiguous when             it is “susceptible to two

different     interpretations,       each   one      of   which    is     reasonably

inferred from the terms of the contract . . . .”                          Commercial

Capital Res., LLC v. Giovannetti, 955 So. 2d 1151, 1153 (Fla. 3d

DCA   2007).         Because      “fanciful,      inconsistent,          and   absurd

interpretations      of   plain    language    are    always      possible,”     this

analysis is guided by reasonableness.             Vyfvinkel v. Vyfvinkel, 135

So. 3d 384, 385 (Fla. 5th DCA 2014)(quotations and citations

omitted).     Thus, “a true ambiguity” does not exist simply because

a contract “can possibly be interpreted in more than one manner.”

Lambert v. Berkley S. Condo. Ass'n, Inc., 680 So. 2d 588, 590 (Fla.

4th DCA 1996)(citations omitted).

      Here,    the   Settlement     Agreement      provides       that    “Plaintiff

agrees this monetary payment settles in full any future claims

regarding this issue.”         (Doc. #16-1.)      Plaintiff does not dispute

the validity of the Settlement Agreement, but appears to argue the

Settlement Agreement is ambiguous, and asserts that “this issue”

refers to the specific cause of action alleged in state court and

therefore does not preclude his claims in this case which are

premised upon a different legal theory.               Thus, Plaintiff argues,

dismissal is inappropriate at this stage of the litigation because

extrinsic evidence will demonstrate that he reserved his right to

assert claims against Defendants in federal court and that the




                                     - 12 -
Settlement Agreement “entitle[s] [him] to sue Defendants under 42

U.S.C. Section 2000(a)(1) . . . . ”       (Doc. #18, p. 6.)

     The Court finds no merit in Plaintiff’s construction of the

Settlement Agreement’s terms.      Because the Settlement Agreement

precludes Plaintiff from asserting “any future claims” against

Defendants, the Court finds that a plain reading of the Settlement

Agreement   indicates   that   “this   issue”   refers   to   Defendants’

underlying conduct described in the state court complaint, not to

the specific cause of action Plaintiff asserted in state court.

The fact that Plaintiff “ascribe[s] [a] different meaning[] to the

language [in the Settlement Agreement] does not mean the language

is ambiguous so as to allow the admission of extrinsic evidence.”

Kipp v. Kipp, 844 So. 2d 691, 693 (Fla. 4th DCA 2003).5

     Because the Settlement Agreement is unambiguous, the Court

may determine at the motion to dismiss stage whether the Settlement

Agreement bars Plaintiff’s claims in this case, and the Court need

only consider the four corners of the Settlement Agreement in

conducting this analysis.      Sherrod, 550 F. App'x at 813; Emerald



     5 If the Court were to find the Settlement Agreement
ambiguous, determining whether Plaintiff’s claims are precluded by
the Settlement Agreement would be inappropriate at the motion to
dismiss stage because the Court may need to consider extrinsic
evidence. See Shuler v. Bd. of Trustees of Univ. of Alabama, 480
F. App'x 540, 543 (11th Cir. 2012)(As a general principle, a
district court may not “consider[] matters outside the pleadings
when ruling on a motion to dismiss under Rule 12(b)(6).”).




                                 - 13 -
Pointe, 978 So. 2d at 877.       As discussed above, a plain reading

of   the    Settlement   Agreement   demonstrates     that   it   precludes

Plaintiff from asserting “any future claims” against Defendants

based upon Defendants’ alleged discriminatory conduct underlying

the state court action.       Although Plaintiff alleges a different

statutory violation here than he did in state court, the Court

finds the Settlement Agreement precludes his claims in this case

because the instant Complaint is premised on Defendants’ alleged

discriminatory conduct as set forth in the state action.           Sherrod,

550 F. App'x at 812-13 (“[O]nce a party accepts the proceeds and

benefits of a contract, that party is estopped from renouncing the

burdens the contract places upon him.” (quoting Fineberg v. Kline,

542 So. 2d 1002, 1004 (Fla. 4th DCA 1988))).

      Because Plaintiff’s claims in this case are barred by the

Settlement     Agreement,   Plaintiff’s   Complaint    is    dismissed   as

frivolous pursuant to § 1915(e)(2)(B)(i).      Clark, 915 F.2d at 640,

n. 2.      Ordinarily, a court should dismiss a pro se plaintiff’s

complaint without prejudice “[w]hen it appears that [the] pro se

plaintiff's complaint, if more carefully drafted, might state a

claim . . . .”     Jemison v. Mitchell, 380 F. App'x 904, 907 (11th

Cir. 2010)(citation omitted).         In this case, however, a more

carefully drafted complaint could not state a valid claim because,

regardless of the specific cause of action asserted, an amended

complaint would be barred by the Settlement Agreement for the



                                 - 14 -
reasons   discussed   supra.     Plaintiff’s       Complaint   is    therefore

dismissed with prejudice.       Id. (Dismissal of a pro se plaintiff’s

complaint with prejudice “is proper . . . if a more carefully

drafted   complaint   could    not    state   a   valid   claim.”    (citation

omitted)).

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     1.    Defendants' Motion to Dismiss (Doc. #16) is GRANTED and

plaintiff’s Complaint (Doc. #1) is dismissed with prejudice.

     2.    The Clerk shall enter judgment accordingly, terminate

all pending motions and deadlines as moot, and close the file.

     DONE and ORDERED at Fort Myers, Florida, this                  22nd   day

of May, 2019.




Copies:
Parties and Counsel of Record




                                     - 15 -
